Exhibit 10.G

RETIREMENT AND CONSULTING AGREEMENT

The parties to this Retirement and Consulting Agreement (the “Agreement”) are
Ampco-Pittsburgh Corporation (the “Corporation”) and Robert F. Schultz (the
“Executive”). This Agreement is entered into and will become effective as of
December 31, 2013 (the “Effective Date”).

The Executive has announced his decision to retire from the Corporation as Vice
President Industrial Relations and Senior Counsel effective December 31, 2013
(the “Retirement Date”). Following the Retirement Date, the Corporation wishes
to retain the Executive for the purpose of providing, and the Executive has
agreed to provide, certain consulting services. This Agreement is intended to
set forth the terms applicable to the Executive’s retirement from the
Corporation and the consulting arrangement following the Retirement Date.

NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:

1. Resignation and Retirement. Effective on the Retirement Date, the Executive
will resign from all positions with the Corporation and any subsidiaries of the
Corporation then held by him, including Vice President Industrial Relations and
Senior Counsel of the Corporation, and the Executive’s employment with the
Corporation will terminate due to his retirement.

2. Consulting Services.

(a) General. Beginning on January 1, 2014 and ending on December 31, 2015 (such
period, subject to the extension and early termination provisions of
Section 2(d) below, the “Consulting Period”), the Executive agrees to cooperate
with the Corporation in the transition of his duties following Executive’s
retirement and to provide such consulting services to the Corporation (the
“Consulting Services”) as may be requested by the Chief Executive Officer or
Executive Vice President of the Corporation and be agreed to by the Executive,
which agreement may not be unreasonably withheld by Executive. The Executive
agrees to provide up to one hundred (100) days of Consulting Services to the
Corporation per annual period of the Consulting Period under this Agreement.

(b) Independent Contractor Status and Performance of Consulting Services.
Nothing contained in this Agreement will be deemed to create an employment
relationship between the Corporation and the Executive during the Consulting
Period. In providing the Consulting Services, the Executive agrees and
acknowledges that he is an independent contractor and will not have authority to
bind the Corporation with respect to any matter. In rendering Consulting
Services under this Agreement, the Executive will be free to arrange his own
time, pursuits and work schedule and to determine the specific manner in which
such services will be performed, without being required to observe any routine
or requirement as to working hours.

(c) Non-exclusivity. The Corporation agrees and acknowledges that Executive may
offer consulting services to other entities during the Consulting Period,
subject to the confidentiality and proprietary rights provisions of this
Agreement.

(d) Extension or Early Termination of Consulting Period. This Agreement and the
applicable Consulting Period may be extended beyond the term described in
Section 2(a) by



--------------------------------------------------------------------------------

mutual agreement of the parties. Notwithstanding any provisions to the contrary
in this Agreement, this Agreement may be terminated prior to December 31, 2015
and the Consulting Period will be deemed to have expired upon any of the
following:

(i) The mutual written agreement of the parties providing for such termination;

(ii) Immediately upon notice by the Corporation to the Executive of the
Executive’s breach of the covenants set forth in Sections 8 and 9 of this
Agreement; and

(iii) Upon the death or permanent disability (as determined in good faith by the
Corporation) of the Executive.

3. Payments and Benefits.

(a) In Connection With Executive’s Retirement. Upon the Executive’s retirement
and termination from employment with the Corporation, the Executive will be
entitled to payment of all accrued, but unpaid 2013 salary, discretionary bonus,
vacation or paid time-off and business expenses (to the extent properly
accounted for) as of the Retirement Date. In addition, the Executive will be
entitled to all accrued and vested retirement benefits under any qualified or
nonqualified plans or arrangements sponsored by the Corporation in accordance
with the terms and provisions of such plans or arrangements; provided, the
Executive will not accrue additional service or benefits under such plans during
the Consulting Period. Following the expiration of the Consulting Period, the
Executive will be covered by the Corporation’s retiree life insurance coverage
in accordance with the terms of that arrangement.

(b) Bonus for 2013. The bonus, if any, will be paid when the applicable bonus
amounts are paid to eligible senior executives. Except as described in this
Section 3(b), the Executive will not be entitled to any bonus or incentive
compensation during the Consulting Period.

(c) Automobile. The Executive will have the right to purchase the leased
Corporation car, which is assigned to the Executive immediately prior to the
Retirement Date, at a price equal to the wholesale market value. This right will
expire on August 31, 2014.

(d) In Connection With Consulting Services. In consideration for the Consulting
Services to be provided by the Executive under this Agreement, the Corporation
agrees to pay or provide the Executive the following compensation or benefits
during the Consulting Period:

(i) The amount of $11,267 per month (collectively, the “Payments”);

(ii) The Corporation will arrange to provide the Executive at the Corporation’s
expense with benefits under the Corporation’s medical and dental insurance
coverage (including the medical expense reimbursement plan), life insurance
(with a death benefit equal to 125% of the annual Compensation for Consulting
Services as stated herein (or such other percentage as may be adopted by the
Corporation for its active salaried employees during the Consultancy period) and
the same travel accident insurance coverage applicable to Executive immediately
prior to the Retirement Date;

 

- 2 -



--------------------------------------------------------------------------------

(iii) The Corporation will continue to provide the Executive with service for
the Corporation devices (iPhone, iPad and Notebook) currently used by Executive
as well as secretarial support services;

(iv) The Corporation will reimburse the Executive for all out-of-pocket expenses
reasonably and necessarily incurred in the performance of the Consulting
Services in accordance with the travel and business expense reimbursement
policies of the Corporation in effect from time to time;

(v) In addition to reimbursement of business expenses under clause (iv) above,
the Corporation will pay to or on behalf of the Executive parking expenses when
visiting the Corporate office location;

(vi) The Corporation will reimburse Executive the cost of his Law License fee
and the cost of up to twelve (12) hours CLE credit at local seminars for each
calendar year that the Consulting Agreement is in effect; and

(vii) All stock option awards granted to the Executive and outstanding on the
Retirement Date will, notwithstanding the terms of such awards, continue to vest
during the Consulting Period as if the Executive had continued to be employed
with the Corporation. At the end of the Consulting Period, the vested options
will be exercisable for the remainder of the applicable option term by the
Executive in accordance with the terms of the applicable Option Agreement.

(e) Right to COBRA Continuation Coverage. The Corporation and the Executive
agree and acknowledge that, for purposes of the rights of the Executive and the
Executive’s spouse or any other eligible dependents to continuation of medical
and dental coverage under the Corporation’s group health plans in accordance
with the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), no
“qualifying event” (as defined under COBRA) shall be deemed to have occurred
until the end of the Consulting Period.

(f) Compliance with Section 409A. Notwithstanding any provision of this
Agreement to the contrary, to the extent that a payment or benefit provided
hereunder is subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and not excepted or otherwise excluded from Section 409A’s
requirements, and payable on account of the Executive’s separation from service
(as defined in Section 409A and the related regulations), such payment shall be
delayed for a period of six months after the Executive’s separation date if the
Executive is a “specified employee” (as defined in Section 409A and the related
regulations) of the Corporation, as determined in accordance with the
regulations issued under Section 409A of the Code and the procedures established
by the Corporation.

4. Reasonable Efforts. The Executive will use reasonable efforts to perform the
Consulting Services in a prompt, competent and diligent manner consistent with
the Corporation’s standards.

5. Proprietary Rights. The Executive agrees that all information, discoveries,
inventions, improvements, strategies or overall business plan concepts arising
from or in connection with the Consulting Services under this Agreement will be
the sole property of the Corporation and the Executive will cooperate with the
Corporation’s reasonable requests for the transfer of any such rights or
interests from the Executive to the Corporation.

 

- 3 -



--------------------------------------------------------------------------------

6. Taxes. The Executive acknowledges that he will be solely responsible for and
the Corporation will have no liability with respect to any taxes (including
penalties and interest) imposed by any Federal, state or local government on the
Payments or any other benefits payable to or provided on behalf of the Executive
for the Consulting Services under Section 3(d) of this Agreement.

7. Insurance and Indemnification. The Corporation agrees to ensure and to
indemnify and hold harmless the Executive from any and all claims and causes of
action arising out of the performance of the Consulting Services to the same
extent that it ensures and indemnifies its officers and directors.

8. Non-Disparagement.

 

  (a) At all times hereafter, Executive will not disparage or criticize, orally
or in writing, the business, products, policies, decisions, directors, officers
or employees of the Corporation or any of its operating divisions, subsidiaries
or affiliates to any person.

 

  (b) At all times hereafter, the Corporation and its officers, directors,
employees and agents will not disparage or criticize, orally or in writing,
Executive.

9. Confidentiality. During the course of providing the Consulting Services, the
Executive may obtain information that is considered to be confidential and
proprietary information of the Corporation. The Executive agrees to maintain as
confidential all confidential information received or obtained as a result of
the services provided. At no time shall such confidential information be
disclosed to any third party without the prior written consent of the
Corporation. Notwithstanding the foregoing, the Executive will have no
obligation under this Agreement to keep confidential any confidential
information to the extent that a disclosure of it is required by law or is
consented to by the Corporation.

10. Executive’s Understanding. The Executive acknowledges by signing this
Agreement that the Executive has read and understands this document, that the
Executive has conferred with or had opportunity to confer with the Executive’s
attorney regarding the terms and meaning of this Agreement, that the Executive
has had sufficient time to consider the terms provided for in this Agreement,
that no representations or inducements have been made to the Executive except as
set forth in this Agreement, and that the Executive has entered into this
Agreement knowingly and voluntarily.

11. Miscellaneous.

(a) Entire Agreement. This Agreement represents the entire and only
understanding between the parties on the subject matter hereof and supersedes
any other agreements or understandings between them on such subject matter.

 

- 4 -



--------------------------------------------------------------------------------

(b) Binding Effect, Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the heirs, executors, administrators, successors and
assigns of the respective parties. Without the express written consent of the
other party, neither the Corporation nor the Executive may assign any duties or
right or interest hereunder or right to receive any money hereunder and any such
assignment shall be void; provided, however, that without the Executive‘s
consent the Corporation may assign its rights and obligations hereunder in their
entirety to any successor to all or substantially all of its business, whether
effected by merger or otherwise.

(c) Severability and Amendment. In the event any provision of this Agreement
shall be determined in any circumstances to be invalid or unenforceable, such
determination shall not affect or impair any other provision of this Agreement
or the enforcement of such provision in other appropriate circumstances. This
Agreement may be modified only by an instrument in writing executed by the
parties hereto.

(d) Interpretative Matters; Counterparts. The headings of sections of this
Agreement are for convenience of reference only and shall not affect its meaning
or construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party. This Agreement may be
executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. In
making proof of this Agreement it shall not be necessary to produce or account
for more than one such counterpart.

(e) Governing Law and Conflicts. This Agreement is to be governed and construed
according to the internal substantive laws of the Commonwealth of Pennsylvania.

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement as of the date first written above.

 

AMPCO-PITTSBURGH CORPORATION

s/ Robert A. Paul

By:   Robert A. Paul, Chairman EXECUTIVE

s/ Robert F. Schultz

By:   Robert F. Schultz, Vice President Industrial Relations and Senior Counsel

 

- 5 -